Citation Nr: 1760762	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether it is valid to terminate VA pension benefits based on the determination that the Veteran's income or net worth is excessive for the purpose of payment of Department of Veterans Affairs nonservice-connected pension benefits and special monthly pension based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Cheryl Baker Bibelheimer, One-Time Representative


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to January 1946 with the WAC (Women's Army Corps) and as a Clerk Typist. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 determination of the Department of Veterans Affairs (VA) Regional Office Pension Maintenance Center (RO) in St. Paul, Minnesota.

In her January 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before the Board.  In a subsequent July 2015 communication, she withdrew such request.

The Veteran had been represented by The American Legion.  See May 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In November 2016, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in conjunction with the claim currently before the Board.  It is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran transferred significant monetary assets into an irrevocable trust (Trust) which specifically prohibits the use any of the Trust income or principal for the benefit of the Veteran, her creditors, estate or creditors of her estate.  

2.  For purposes of establishing entitlement to VA non-service connected benefits, the Veteran's net worth does not include income and/or principal from the Trust, wherein the Veteran is not a beneficiary.

3.  The amounts deeded to the Trust, wherein the Veteran is not a beneficiary, cannot reasonably be expected to be consumed for the Veteran's maintenance.


CONCLUSION OF LAW

The Veteran's income does not preclude payment of nonservice-connected pension benefits and special monthly pension based on the need for regular aid and attendance, termination of such benefits was improper and such benefits are restored.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. § 3.271, 3.272, 3.274, 3.275, 3.276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential question for consideration in this appeal is whether the value of the Trust should be included as net worth.  The Veteran contends that the value of the Trust should not be included in the computation of her net worth, and that her net worth is not excessive for purposes of eligibility for pension benefits.  

Pension shall be denied or discontinued when the corpus of the estate of the Veteran, and of the Veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the Veteran's maintenance.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. § 3.274.  

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  38 C.F.R. § 3.272 excludes the value of maintenance furnished by a relative, friend, or charitable organization; it does not exclude trust income.  

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).  

Review of the record shows that, in her June 2010 initial claim for pension benefits, the Veteran reported, as part of her net worth, cash non-interest bearing bank accounts in the amount of $2,000, interest-bearing bank accounts certificates of deposit (CDs) in the amount of $7,000, stocks and bonds in the amount of $6,000, monthly income from the Social Security Administration (SSA) of $1,353 and from SF, CA (San Francisco, California) pension of $1,484 and total interest and dividends income of $390.  The Veteran reported monthly expenses of $3,546 for assisted living and $96 for Medicare.  A May 2010 Care Expense Statement completed by the assisted living facility shows the monthly charge as $3,546 broken down as $2,541 per month as the base rate (including room, meals, laundry, housekeeping) and $1,005 per month for medical and nursing services.  

A September 2010 rating decision granted entitlement to special monthly pension based on the need for aid and attendance, effective May 26, 2010.  See generally 38 U.S.C. § 1521 (providing criteria for entitlement to pension based on need for aid and attendance).  An October 2010 letter notifying the Veteran of the award of disability pension benefits with aid and attendance shows her total annual family income (consisting of $0 income, $16,230 from SSA and $17,802 from retirement) reduced by her medical expenses (consisting of $43,710 paid by the Veteran for Medicare Part B and assisted living) resulted in her countable income as $0.  Subsequent 2011, 2012 and 2013 letters to the Veteran show adjustments to her continued disability pension award based on her family income and medical expenses.  

A July 2011 VA Form 21-0820, Report of General Information, notes that it was reported on the Veteran's behalf that all stocks were sold and no interest will be received in 2011 (it is also noted that the cost of care increased in January 2011 for assisted living to $4,429, the Veteran had $5,607 in her checking account, and she received $1,513 in retirement pension, which increased her retirement.)  

By an August 2014 determination, the Veteran's pension benefits were terminated effective July 1, 2010 because her income was deemed excessive for VA purposes.  Specifically, VA received information from the Income Verification Match that, effective July 1, 2010, the Veteran had unreported income in the amount of $199,911 from a life insurance company, which caused the Veteran's countable income to exceed the maximum allowance for payment of pension benefits to a Veteran with no dependents.  

The retroactive termination of the Veteran's disability pension benefits with aid and attendance created an overpayment in the amount of $84,990 for the period from July 1, 2010 to December 1, 2013, which was waived in a December 2014 decision by the Committee on Waivers and Compromises (COWC).  See VA Form 4-1837, Decision on Waiver of Indebtedness.  In pertinent part, the COWC noted that the Veteran's "Social Security and VA pension provides for [her] basic needs."  

An October 2014 VA Form 5655, Financial Status Report, submitted with the Veteran's request for waiver of indebtedness shows her total monthly net income as $3,027 and her total monthly expenses as $4,330, resulting in a monthly deficit of $1,303.

In her October 2014 notice of disagreement, the Veteran explained that "I am not a beneficiary of the trust, I can not and do not receive any income from the trust, and do not have any access to trust assets."  She further noted that a "one time reported 1099 income" from the life insurance company was "simply a transfer of the policy" to the Trust in May 2017 and she did not receive any actual income.  

In support of her notice of disagreement and request for the reinstatement of her monthly pension, the Veteran submitted a copy of the Trust document.  In pertinent part, the Trust document identifies the sole beneficiary and contingent beneficiary of the Trust (individuals other than the Veteran, including her one-time representative in this case), specifies that the net income and principal of the Trust may be distributed to or for the benefit of the Trust beneficiaries, "[u]nder no circumstances may the Trustee make any distribution to or for the direct or indirect benefit" of the Veteran and the Veteran has "no retained power or interest in the Trust or the trust property."  (emphasis added)  The Trust document further authorizes the trustee to amend the administrative and investment powers of the trustee to comply with the Veteran's intent in establishing the Trust, to take into consideration changes in law, economic circumstances or drafting practices, reflect tax or other legal changes which affect the Trust administration and correct ambiguities.  The Trust specifically states that "[t]he power to amend is only exercisable to further the purposes of the Trust and the best interests of the beneficiaries of the Trust."  

Similarly, in her January 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran repeated that, under the express terms of the Trust, "I am not a beneficiary of the trust and the trustee is prohibited from making distributions of trust income or principle to me.  Furthermore, none of the trust beneficiaries reside with me or in my household."  She also submitted a final amended and notarized version of the Trust document dated in June 2010.  This version, in pertinent part, is essentially identical to the earlier version submitted with her notice of disagreement with the exception of a modification of the power to amend language which specifies that the trustee "shall not amend this agreement in any manner that would limit or alter the rights of a beneficiary in any trust assets held by the trust before the amendment."  

In support of the assertion that the 2010 payment from the life insurance company should not be counted as income for the Veteran; in a July 2015 statement, her representative noted that, in 2012, the Internal Revenue Service (IRS) conducted an audit of tax year 2010, it was "discovered that the misunderstanding stemmed from a faulty 1099 sent by the annuity company" and the audit was concluded in the Veteran's favor.  This statement is supported by a July 2012 letter from the IRS which notes that the information provided by the Veteran "resolved the tax issue in question," the inquiry was closed and the amount due was "$0.00".  

Applicable VA regulation "implicitly considers investment instruments to be personal property in the calculation of the corpus of estate and net worth."  Osborn v. Nicholson, 21 Vet. App. 223, 226 (2007) (citing 38 C.F.R. § 3.275(b) and VA Form 6, Improved Pension Eligibility Verification Report (including as net worth real property and investments (stocks, bonds, mutual funds, etc.)).  

VA's Office of General Counsel (OGC), in VAOPGCPREC 33-97 (1997), considered a similar question of whether assets placed in an irrevocable special needs trust is includable in the claimant's net worth for purposes of determining eligibility for improved pension.  This OGC Opinion notes that that trust included terms that provide that some or all of the income and principal of the trust fund may be paid by the trustee to or for the benefit of a VA claimant's "special needs for health, safety and well being."  This OGC Opinion states that "only property over which a claimant, or someone with legal authority to act on the claimant's behalf, has some control to use for the claimant's benefit can reasonably be expected to be consumed for a claimant's maintenance and thus be includable in the claimant's estate."  The OGC Opinion states:

Assets transferred by a legally competent claimant, or by the fiduciary of a legally incompetent one, to an irrevocable "living trust" or an estate-planning vehicle of the same nature designed to preserve estate assets by restricting trust expenditures to the claimant's "special needs," while maximizing the use of governmental resources in the care and maintenance of the claimant, should be considered in calculating the claimant's net worth for improved-pension purposes. 

In VAOPGPREC 72-90 (1990), VA OGC summarized the opinions to that date and stated "opinions of this office have consistently held that property and income therefrom, including that held in trust, will not, in basic pension-entitlement and [net worth] limitation considerations, be countable as belonging to the claimant unless-- (1) it is actually owned by the claimant; (2) the claimant possesses such control over the property that the claimant may direct it to be used for the claimant's benefit; or (3) funds have actually been allocated for the claimant's use."  

In addition, in VAOPGPREC 73-91 (1991), the VA OGC determined that when the VA claimant, in an individual capacity, has retained no right or interest in the property or the income therefrom and cannot exert control over these assets for the veteran's own benefit, the trust assets would not be counted in determining the VA claimant's net worth for improved-pension purposes, and the trust income would not be considered income of the VA claimant.  

In this present case, the Board finds that the value of the Trust must not be included in the computation of the Veteran's income for purposes of determining pension eligibility.  The Trust document expressly states that "[u]nder no circumstances may the Trustee make any distribution to or for the direct or indirect benefit" of the Veteran and the Veteran has "no retained power or interest in the Trust or the trust property" (emphasis added) and any amendments to the Trust are "only exercisable to further the purposes of the Trust and the best interests of the beneficiaries of the Trust."  Thus, although the beneficiary of the Trust (and the Trustee) is the Veteran's one-time representative in this case, the Trust specifically prohibits the use any of the Trust income or principal for the benefit of the Veteran.  Her net worth does not include income and/or principal from the Trust and the amounts deeded to the Trust cannot reasonably be expected to be consumed for the Veteran's maintenance.  As such, the Board finds that the Veteran has fully divested herself of the income and principal in the Trust.  

Accordingly, the Board finds that the Veteran (and her Trustee/one-time representative in this case) does not have the control to use the Trust principle or income for the benefit of the Veteran, and that it is not reasonable to expect such trust benefits to be consumed for the Veteran's maintenance.  The Board concludes that the value of and income from the Trust should not be included in the computation of the Veteran's net worth.  As such, the Veteran's net worth is not excessive for purposes of eligibility for pension benefits, and termination of VA pension benefits effective July 1, 2010 was not proper.  


ORDER

Termination of VA pension benefits based on the determination that the Veteran's income or net worth is excessive for purposes of eligibility for VA nonservice-connected pension benefits and special monthly pension based on the need for regular aid and attendance was improper; restoration of the award is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


